—Judgment, Supreme Court, New York County (Harold Tompkins, J., at plea; Antonio Brandveen, J., at sentence), rendered June 3, 1998, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 to 12 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of 2 to 6 years, and otherwise affirmed.
Under the circumstances presented, we find the sentence excessive to the extent indicated. We have considered and rejected defendant’s other contentions. Concur — Nardelli, J. P., Tom, Lerner, Mazzarelli and Friedman, JJ.